Citation Nr: 1724522	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a nerve and muscle disorder of the right upper extremity, to include as secondary the service-connected cervical spine disability and/or as a residual, other than the scar, of the right upper chest/shoulder stab wound.  

2.  Entitlement to an initial compensable disability rating for the service-connected right upper chest/shoulder stab wound residual scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976.  This case is before the Board of Veterans' Appeals (Board) on appeal from February 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In the February 2008 rating decision, the RO granted service connection for the scar associated with the service-connected stab wound of the right upper chest/shoulder, and assigned a noncompensable disability rating, effective from July 17, 2006.  The Veteran disagreed with the initial rating assigned for the scar and this appeal ensued.  

In the January 2009 rating decision, the RO confirmed and continued previous denials of service connection for a back disability and for a nerve and muscle disorder of the right upper extremity claimed as due to the right upper chest/shoulder stab wound.  The Veteran timely appealed those determinations.  

In June 2010, the Veteran testified at a video conference hearing at the RO before a Veterans Law Judge (VLJ), sitting at VA's Central Office in Washington, D.C.  A transcript of that proceeding is of record.  

In an August 2010 decision, the Board reopened the previously denied claims of service connection for a back disability and a nerve and muscle disorder of the right upper extremity.  The Board remanded these reopened claims, along with the issue of entitlement to an initial compensable disability rating for the service-connected right upper chest/shoulder stab wound residual scar to the RO further development and adjudicative action.

The issues were remanded again in December 2014 and January 2016.  

In May 2017 correspondence, the Veteran was notified that the VLJ who conducted the June 2010 hearing had since retired from the Board, and as such, the Veteran had a right to another hearing if he so chose.  According to the letter, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond within the allotted thirty day period.  

In a February 2015 rating decision, the RO granted service connection for, inter alia, a cervical spine disability and assigned an initial 10 percent disability rating effective from July 17, 2006.  As explained in greater detail below, the question in this case essentially turns on whether the Veteran's right upper extremity symptoms are due to his in-service stab wound or his service-connected cervical spine disability.  Accordingly, the issue with regard to service connection for a nerve and muscle disorder of the right upper extremity has been recharacterized as shown on the cover page of this decision in order to include all possible theories of entitlement regardless of whether or not they were raised by the appellant.  

Finally, the record reflects that the RO denied a claim of service connection for obstructive sleep apnea (OSA) in an October 2015 rating decision.  In February 2016, the RO received the Veteran's Notice of Disagreement with that determination.  A review of the Veteran's claims file shows that the Agency of Original Jurisdiction (AOJ) is currently developing the appeal.  See February 2016 and April 2016 AOJ correspondence, and additional pertinent medical evidence received from the Veteran in April 2016.  In order to accord the AOJ an opportunity to proceed with its initial action on the Veteran's February 2016 NOD as set forth in 38 C.F.R. § 19.26 (a), any action by the Board pursuant to the Court's ruling in Manlincon v. West, 12 Vet. App. 238 (1999), would be premature at this time.  Accordingly, the matter is referred to the AOJ for appropriate action.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Residuals of the Veteran's in-service stab wound include slightly diminished muscle strength and muscle mass of the right pectoral major muscle.  

2.  The Veteran's right upper extremity impairment manifested by symptoms of numbness, paresthesia, pain, and slightly decreased grip and pinch strength are, as likely as not, secondary to the service-connected cervical spine disability.  

3.  The service-connected right upper chest/shoulder stab wound scar is deep, nonlinear, and painful, but it does not cover and area of at least 6 square inches (39 sq. cm.).  


CONCLUSIONS OF LAW

1.  A slight muscle injury of the right pectoral major muscle was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The Veteran's right upper extremity neurological impairment disability is proximately due to the service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016).

3.  The criteria for the assignment of an initial 10 percent disability rating, but not higher, for the service-connected stab wound scar have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2008), (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the claim of service connection for a nerve and muscle disorder of the right upper extremity, the Board is granting service connection for a muscle injury associated with the in-service stab wound; and, for a separate neurological disorder secondary to the service-connected cervical spine disability.  Accordingly, the issue of service connection for a nerve and muscle disorder of the right upper extremity is granted in full and therefore no discussion of whether VA satisfied its duty to notify and assist is necessary.  

The Veteran's claim for an initial compensable disability rating for the service-connected stab wound scar arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  The Veteran's Social Security Administration records have also been obtained, and his hearing testimony has been reviewed.  

He was afforded VA scar examinations in May 2013 and April 2016.  The examiner's findings with regard to the type and size of the scar, as well as the extent of any functional limitation, were based on review of the service treatment records, the VA treatment records, and an interview with the Veteran.  These examinations are adequate because the examiner discussed the Veteran's medical history, described the scar in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, this case was previously remanded in August 2010, August 2014, and January 2016 for further development.  All development directed by the Board's prior remands in this case has, to the extent possible, been accomplished.  More specifically, Social Security Administration records were obtained, outstanding treatment records were obtained, and the Veteran was afforded an adequate VA examination.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.



II.  Service Connection

The Veteran seeks service connection for a nerve and muscle disorder of the right upper extremity, to include as secondary the service-connected cervical spine disability and/or as a residual (other than the scar) of the right upper chest/shoulder stab wound.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The service treatment records show that the Veteran was treated for a stab wound to the right pectoral region in November 1972.  The entrance wound measured three inches.  The track of the wound was upward through the pectoral major almost to the clavicle.  No major nerve or vessel damage was noted and the wound did not penetrate the lung.  The wound was closed and the Veteran's right arm was placed in a sling.  Following closure of the laceration, the Veteran began to have an expanding hematoma of the right anterior chest wall which was not stopped by the application of ice or pressure dressings.  He was hospitalized for two weeks with a large, tense hematoma of his entire right anterior chest.  He had pain on motion of the right shoulder in all directions.  Neurological status of his right upper extremity was normal.  At the time of discharge, the only difficulty the Veteran had was that of pain in his right anterior chest and shoulder on motion of the right arm.  

The Veteran was transferred to another hospital and it was recommended that he undergo arteriography to rule out subclavian vessel injury; however, a March 1973 surgical consultation report notes that an arteriogram was not indicated.  

The Veteran subsequently underwent physical therapy.  An April 1973 orthopedic consultation report notes that the Veteran had full motion of the right shoulder.  

Post-service medical records dating back to 2008 show treatment for pain and numbness in the right pectoral and shoulder area with decreased muscle strength and muscle atrophy associated with the in-service stab wound, as well as symptoms associated with a cervical spine disability, including neck and arm pain.  

At a VA examination in February 2008, the examiner noted the in-service stab wound and subsequent treatment.  The examiner also noted that the Veteran continued to experience intermittent soreness in the right anterior shoulder and in the pectoral region.  The examiner stated, "It is obvious from viewing the wound that the injury [the Veteran] sustained was at right angles to the muscle fibers of the pectoral major and more muscle injury obviously was incurred than if the blade had been turned parallel to the muscle fibers."  The Veteran reported that his right arm strength seemed to be not as good as his left arm strength even though he is right hand dominant.  

The examiner also noted that the Veteran had neck and low back pain; and, that a recent MRI described protruding disk material with nerve root compression at C5, C6 and C7, and in the low back at L4 and L5.

Examination of the right anterior chest revealed a 4 cm long incision in the right upper pectoral area 3 cm below the clavicle and 2 cm medial to the deltopectoral groove.  The scar was oriented longitudinally.  It was somewhat depressed particularly in its uppermost portion, but it was not cosmetically significant.  The Veteran was able to tighten his pectoral muscle, and there seemed to be no significant weakness of the pectoral muscle.  The examiner indicated that, subjectively, there did seem to be some weakness in the biceps and triceps of the right arm compared to the left.  That notwithstanding, the examiner's diagnosis was status post-surgical repair of a stab wound to the right anterior upper pectoral region healed without sequelae.  The examiner noted that the Veteran had radiation of pain from the cervical spine into the right side of the neck and right side of the head as well as into the right shoulder.  Thus, there seemed to be radicular pain originating from C5, C6, and C7 with weakness and aching discomfort in the right shoulder and right side of the neck and head.

Regarding the stab wound, the examiner noted the Veteran's reports of weakness in the right biceps and triceps, and indicated that there was no other functional impairment appreciated.  More specifically, the examiner indicated that there was no inherent weakness involving the right pectoral muscle, but there did seem to be weakness involving flexion and extension of the right arm.  

The examiner opined that the Veteran had no lingering or increasing disability or limitation due to the stab wound to the right anterior chest, but rather, the difficulty he reports is due to disability of the cervical and lumbar spines.  

In a December 2008 addendum, the February 2008 examiner reiterated the same opinion that the Veteran's right arm and shoulder pain is due to difficulty with his neck and not primarily due to the stab wound in service.  

In July 2009, the Veteran's private primary care provider, J.M., MD, referred the Veteran to a neurologist for testing.  In a July 2009 memorandum, the neurologist (J.T., MD) notified Dr. J.M. that the Veteran continued to have chronic right pectoral muscle pain, both locally around the old wound as well as some migratory pain diffusely into the chest wall and shoulder.  Dr. J.T. also noted that there were residual atrophic changes in the right pectoral muscle likely related to the deep wound; however, there was no distinct evidence of neurologic involvement on examination or on earlier nerve conduction EMG testing.  The Veteran's symptoms appeared to be more of a localized process in the right pectoral muscle and in the chest wall underlying the pectoral muscle.  

In a June 2010 examination report, Dr. J.M. noted that the Veteran continued to have pain in the chest area from his stab wound in service.  The Veteran rated his pain at a 7 out of 10 and the examiner noted that it affected the Veteran's range of motion of the shoulder.  Dr. J.M. opined that the Veteran's right shoulder pain was more likely than not related to his in-service stab wound.  

At his June 2010 video conference hearing, the Veteran testified that his chest stab wound scar can be irritating and itchy at times.  The Veteran testified that the scar is indented and painful to the touch.  Hearing Transcript, p. 17.

A June 2010 lay statement from the Veteran's brother indicates that the Veteran spent many months in physical rehabilitation following the in-service stab wound, just to restore his arm movement.  

An April 2011 private examination, conducted by R.B., MD notes that the Veteran had chronic mechanical neck and low back pain; mild right carpal tunnel syndrome; bilateral shoulder pain consistent with rotator cuff arthropathy; and positive rheumatoid factor without evidence of rheumatoid arthritis.  

A May 2013 VA scar exam notes the stab wound scar in the right pectoral area, but contrary to the Veteran's hearing testimony, the examiner indicated that the scar was neither painful nor unstable.  The examiner described the scar as deep and non-linear, measuring 4.0 cm in length.  The examiner did not indicate width, but estimated that the approximate total area of the scar was 2.80 cm squared.  

The examiner also noted that the Veteran had other pertinent findings with respect to the stab wound in the form of atrophy of the right upper pectoral by an estimated 1/3 of the volume compared to the left.  

The examiner indicated that the scar is oriented vertically and is slightly depressed and is attached to the underlying fascia.  The wound appeared to angle laterally and upward with the right upper pectoral appearing slightly atrophic.  The incision itself was slightly decreased in sensation, and based on the slight amount of muscle atrophy, the examiner concluded, "[S]ome of the individual innervation to the upper pectoral has been lost when the wound was inflicted."

A May 2013 VA examination of the muscles notes that the Veteran's in-service stab wound resulted in a penetrating muscle injury, with subsequent development of pectoral abscess requiring open drainage and debridement, resulting in partial atrophy of the right upper pectoral muscle.  The examiner found that the Veteran's in-service stab wound injured the right side of Muscle Group II (muscles of the shoulder girdle:  pectoralis major, latissimus dorsi and teres major, pectoralis minor, rhomboid); and, that this muscle group's function includes depression of the arm from vertical overhead to hanging at the side, downward rotation of scapula, and forward and backward swing of the arm.  The examiner found that the Veteran had a loss of power and some loss of muscle substance due to the in-service injury.  

A May 2013 VA spine examiner indicated that the Veteran had a disability of the cervical spine established by MRI findings of bulging discs at three separate levels in the cervical spine, but found that there were no associated radicular symptoms.  

In June 2013 correspondence, the Veteran reiterated his assertion that his stab wound scar is indeed painful, and this has been noted by Dr. J.M. and Dr. J.T.  The Veteran also noted that a hole in his chest muscle can be felt and this is painful.  Finally, the Veteran reported that he spent many months in physical therapy following the stabbing.

Significantly, as noted above, the RO granted service connection for a cervical spine disability in a February 2015 rating decision.  

At a September 2015 VA cervical spine examination, the Veteran was found to have mildly decreased muscle strength in the right upper extremity when compared to the left side.  The examiner noted, however, that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  

The Veteran was examined again in April 2016, by the same examiner who conducted the May 2013 examination.  The examiner essentially reiterated his findings from the May 2013 examination, noting in April 2016 that the Veteran's in-service stab wound resulted in a penetrating muscle injury, and the need to spend 8 months in physical therapy to try to regain strength.  The Veteran reported numbness in the right pectoral area and in the right shoulder and upper arm.  The examiner indicated that the Veteran's stab wound scar was neither painful nor unstable, but did note that the Veteran had a loss of muscle volume of the right pectoral musculature on inspection and comparison with the contralateral side.  

Significantly, the April 2016 examiner also noted that the size of the residual scar and the loss of volume in the right pectoral musculature along with the upward thrust of the knife suggests that the wound extended into the right infraclavicular region and it is as likely as not that there was either enough tissue injury or nerve injury to explain the numbness and paresthesias of the right pectoral, right shoulder, and right upper arm.  The examiner reasoned that the Veteran's need for eight months of physical therapy and rehabilitation is evidence of a significant injury.  Accordingly, the examiner opined that the in-service stab wound is directly related to the loss of muscle substance of the pectoral muscles as well as the areas of numbness and paresthesias.  

In July 2016, the Veteran was afforded a VA peripheral nerves examination by a different doctor.  On examination, the Veteran was found to have mild paresthesias and/or dysesthesias, and mild numbness of the right upper extremity.  Additionally, grip strength and pinch on the right was also mildly impaired.  The examiner also noted muscle atrophy in the right pectoral area.  The examiner concluded that the Veteran had a stab wound of the right medial pectoralis nerve, but his other nerve problems were from his neck and back disease.  

The RO obtained another medical opinion in August 2016.  The examiner reviewed and summarized the pertinent findings in the record (as noted above), and opined as follows:

Collectively, it is AS LEAST AS LIKELY AS NOT that the 1972 anterior chest wall trauma resulted [in] slight diminished muscle strength and muscle mass of the right Pectoral Major muscle.  Alternatively, there [was] no objective, medically-based, clinical evidence of neurological and/or sensory changes as clearly observed in the 2005 and 2008 EMG and clinical neurological studies.  Specifically, the 1972 through 2016 neurologic studies demonstrated normal findings of deep nerve and peripheral motor and sensory innervation of the right upper extremity as well as normal innervation associated with the 1972 anatomical placement of the 3-3.5 inch stab wound involving the pectoral muscle to include superficial and anterior skin (T3-4) and muscular branches located just below the skin/dermis on the pectoral major muscle surface and/or neurologic deficit involving the brachial plexus (C5-T1), deep neurovascular bundles and/or cervical root moiety.  Therefore, it is LESS LIKELY THAN NOT that the Veteran's claimed nerve disorder of the right upper extremity is related to and/or associated with his 1972 event.  Last, the neurological innervation of the anterior chest wall and/or Pectoral Major is C7-8 to T1 (lateral anterior thoracic nerve).  Therefore it is as least las likely as not that the muscle branches associated with Pectoral Major originates from the lower aspect of the cervicothoracic vertebral region of the spine.  Thus, it is LESS LIKELY THAN NOT that the 1972 stab wound to Pectoral Major relates to and/or [is] aggravated by any lumbosacral spine conditions because of the anatomical association of the muscle to the lower cervical and upper thoracic region of the spine.  

The examiner further explained that the Pectoris Major arises from the medial half of the clavicle, the costal margin of the sternum, the 2nd to 6th ribs and the upper part of the aponeurosis of the external oblique, thereby superficial and contiguous with the deltopectoral triangle proximal-laterally and abdominal muscle at its distal most aspect.  The examiner noted that although the VA C&P examiner in 2013 observed a slight decrease in the muscle substance and 4/5 muscle strength testing of Muscle Group II, right side, it is as least as likely as not that these symptoms related to and are aggravated by his cervical spine condition.  The examiner referred to private medical evidence by Dr. T in 2009, as well as prior EMG studies which support a finding that the Veteran's symptoms are clinically related to the cervical spine condition.  The examiner therefore concluded as follows:

Therefore, it is LESS LIKELY THAN NOT, that nerves innervating the Pectoris Major, to include medial and lateral pectoral nerve (i.e. lateral anterior thoracic nerve), are impaired following his 1972 military event.  For these reasons, it is LESS LIKELY THAN NOT that the Veteran's claimed nerve AND muscle condition relates to and/or is aggravated by military service because the right upper extremity condition is merely a symptom of another disorder and not a separate and distinct disorder.  

The examiner concluded that the above opinions were based on a comprehensive review of the Veteran's claims folder, medical evidence from the clinical file, lay statements, CAPRI (VA outpatient treatment records), and current medical literature.  

In summary, the medical evidence in this case shows that the Veteran has, at least some, muscle damage as a result of the in-service stab wound.  According to the STRs and post-service VA examinations, the Veteran's stab wound was deep and penetrated the right pectoral major muscle.  As relevant, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).

The type of injury associated with a "moderate" muscle disability, for example, is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2).  As this type of injury was shown in the STRs, it follows that the stab wound caused damage to the muscle.  

Moreover, the examiner in May 2013 specifically noted muscle atrophy, and the Veteran has consistently reported that he noticed some decrease of strength following the stab wound.  Indeed, the record confirms that the Veteran required extended physical therapy following the stab wound in order to gain back his strength in the right upper extremity and right shoulder.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Board finds the Veteran's lay statements as to diminished strength coincident with the stab wound to be competent and credible, particularly in light of the objective evidence indicating a deep penetrating wound.  

While it appears that the Veteran gained back most of his strength that was lost at the time of the stab wound, there remains some doubt as to whether all of the Veteran's current symptoms are related to other causes.  Accordingly, the Board finds that the Veteran has a current muscle injury of the right pectoral major as a result of the in-service stab wound, and therefore, service connection for muscle damage of the right pectoral major muscle as a residual of the in-service stab wound is warranted.  

The Veteran also asserts that he has a neurological disability of the right upper extremity, which he has attributed to his in-service stab wound.  While the Veteran is competent to report observable symptoms such as right arm numbness, tingling, pain, decreased right hand strength, and the like, any opinion of the Veteran as to the etiology of these symptoms is not competent.  The cause and effect of the Veteran's right upper extremity symptoms involves a complex medical question not capable of lay observation.  That notwithstanding, however, the competent medical evidence of record shows that the Veteran's symptoms of the right upper extremity are, at least as likely as not, secondary to the service-connected cervical spine disability.  Private records from 2008 and 2009 refer to objective MRI evidence of cervical disc disease; and, VA examiners in July 2016 and August 2016 opined that the nerve problems affecting the Veteran's right upper extremity were related to neck and back disease.  These opinions are highly probative.  The July 2016 examination was conducted to specifically identify whether any neurological impairment existed, and if so, to provide an opinion as to its etiology.  The July 2016 examiner reviewed the entire record, including prior examinations and private treatment records.  

Similarly, the August 2016 examination was conducted to specifically differentiate between any muscle damage and neurological damage, and to provide an opinion as to the etiology of each.  The examiner provided a complete rationale for the opinions, based on sound medical principles.  

Significantly, as explained by the August 2016 examiner, the Veteran naturally suffered injury to his right pectoral muscle when he incurred a stab wound in that location during service; however, the symptoms associated with that muscle injury are limited to the specific areas of the pectoral major muscle, and do not extend into the upper extremity.  The August 2016 examiner also found that the Veteran's right upper extremity symptoms are associated with the service-connected cervical spine disability.  

Regardless of whether or not there is any overlap of symptoms between the muscle injury and the right upper extremity neurological impairment, the evidence establishes that service connection is warranted for both disabilities.  A neurological disability of the right upper extremity has been medically attributed to the service-connected cervical spine disability; therefore, service connection on a secondary basis is established.  In addition, the nature of the stab wound establishes that there was at least some damage of the right pectoral major muscle in service, and the Veteran has continued to report those same symptoms since that time.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Although it appears that the Veteran's current functional impairment is more likely related to the cervical spine disability, there remains some doubt as to whether all of the Veteran's symptoms are solely a result of the cervical spine disability.  Accordingly, and with resolution of the doubt in favor of the Veteran, service connection for residuals of a muscle injury to the right pectoral major; AND, for neurologic impairment of the upper right extremity, is warranted.  

III.  Increased Rating - Scar

The Veteran seeks an initial compensable disability rating for the service-connected stab wound scar.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

During the course of the appeal, effective October 23, 2008, VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  Nevertheless, even though the Veteran's claim was received prior to this date, it appears that the RO has applied both the pre- and post-2008 criteria.  See April 2009 Statement of the Case and February 2015 Supplemental Statement of the Case.  As such, the Board has considered whether a higher rating is warranted under both the old and new criteria for scars.

The previous version of 38 C.F.R. § 4.118, Diagnostic Code 7801 provided that a scar other than on the head, face or neck, that is deep or that causes limited motion will be assigned a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm.).  A 20 percent rating is assigned if the area or areas exceed 12 square inches (77 sq. cm.).  Note (2) explains that a deep scar is one associated with underlying soft tissue damage  

The previous version of 38 C.F.R. § 4.118, Diagnostic Code 7802 provided for a scar other than on the head, face, or neck, that is superficial and that does not cause limited motion will be assigned a maximum 10 percent rating, provided that the scar(s) cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) explains that a superficial scar is one not associated with underlying soft tissue damage.  

The previous version of 38 C.F.R. § 4.118, Diagnostic Code 7803 provided that a scar other than on the head, face or neck that is superficial and unstable will be assigned a maximum 10 percent rating.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

The previous version of 38 C.F.R. § 4.118, Diagnostic Code 7804 provided that a scar that is superficial and painful on examination will be assigned a maximum 10 percent rating.  

38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2007).

The current version of Diagnostic Code 7801 provides that a 10 percent rating will be assigned for burn scars or scars due to other causes, not of the head, face or neck, that are deep and nonlinear, provided that the area or areas of the scar(s) are at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent rating is assigned for deep and nonlinear scars, not of the head, face, or neck, covering an area or areas of at least 12 square inches (39 sq. cm.) but less than 72 square inches (77 sq. cm.).  

The current version of Diagnostic Code 7802 provides that a 10 percent rating will be assigned for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, provided that the scar(s) cover an area or areas of 144 square inches (929 sq. cm.) or greater.  

The current version of 38 C.F.R. § 4.118 does not include Diagnostic Code 7803; however, the current version of Diagnostic Code 7804 provides that a 10 percent rating will be assigned for one or two unstable or painful scars; a 20 percent rating will be assigned for three or four unstable or painful scars; and a 30 percent rating will be assigned for five or more unstable or painful scars.  

38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2016).

At his June 2010 video conference hearing, the Veteran testified that his chest stab wound scar can be irritating and itchy at times.  The Veteran testified that the scar is indented and painful to the touch.  Hearing Transcript, p. 17.

A May 2013 VA scar examination notes the stab wound scar in the right pectoral area, but contrary to the Veteran's hearing testimony, the examiner indicated that the scar was neither painful nor unstable.  The examiner described the scar as deep and non-linear, measuring 4.0 cm in length.  The examiner did not indicate width, but estimated that the approximate total area of the scar was 2.80 cm squared.  

The examiner indicated that the scar is oriented vertically and is slightly depressed and is attached to the underlying fascia.  The wound appeared to angle laterally and upward with the right upper pectoral appearing slightly atrophic.  The incision itself was slightly decreased in sensation.  

In June 2013 correspondence, the Veteran reiterated his assertion that his stab wound scar is indeed painful; yet, the VA examiner did not address the Veteran's competent and credible reports of a painful scar when he recorded the same history at an April 2016 VA examination, noting once again that the Veteran's scar was neither unstable nor painful.  

The Board assigns a high probative value to the Veteran's lay statements that his scar is painful.  This is an observable symptom capable of lay observation, and there is no reason to doubt the Veteran's credibility in this regard.  Moreover, this is consistent with the objective finding that the scar was slightly depressed and is attached to the underlying fascia.  Therefore, a 10 percent rating is warranted under both versions of Diagnostic Code 7804.  A 10 percent rating is the schedular maximum under the old version of Diagnostic Code 7804.  Furthermore, the next higher rating of 20 percent under the new version of Diagnostic Code 7804, which requires three or four unstable or painful scars, is not warranted as the evidence affirmatively shows that there is only one scar.  Accordingly, a 10 percent rating, but no higher, under Diagnostic Code 7804 is warranted.

A compensable rating under either the previous or amended versions of Diagnostic Code 7801 is not warranted because the area of the scar is only 2.80 sq. cm., and therefore does not meet or exceed 6 square inches (39 sq. cm.) - the minimum area for the assignment of a compensable rating.

The Board finds that separate ratings are not warranted under the previous or current versions of Diagnostic Codes 7800, 7802, or 7805, as the evidence affirmatively shows that the stab wound scar has not resulted in disfigurement of the head face, or neck (7800); it is not superficial and nonlinear covering at least 144 square inches (7802); and other functional loss is not demonstrated (7805).

Accordingly, all doubt is resolved in favor of the Veteran and the Board finds that the criteria for the assignment of a 10 percent rating, but not higher, for the service-connected stab wound scar are more nearly approximated, and have been so for the entire period covered by this claim.  There are no periods of time during the appeal period where the scar symptoms warrant the assignment of a rating in excess of 10 percent.

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the symptomatology and impairment caused by the Veteran's stab wound scar consists of a deep and painful scar with a total area of less than 6 square inches.  The area and depth of the scar, as well as the pain, are specifically contemplated by the rating criteria.  Therefore, the record does not reflect that the Veteran's stab wound scar is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of factors that take the disability out of the norm, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his service-connected scar disability renders him unable to obtain substantially gainful employment.  Accordingly, the issue of TDIU has not been raised in this case.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a muscle injury to the right pectoral major muscle is granted.  

Service connection for neurologic impairment of the right upper extremity is granted.  

An initial 10 percent rating, but not higher, for the service-connected stab wound scar is granted, effective from July 17, 2006, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


